Title: To John Adams from Edmund Jenings, 19 March 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels March. 19th. 1781

I have recived your Excellencys Letter of the 12th. Instant. It afforded me much Consolation being much depressed at the possible ill turn affairs might have taken if the Empress had in the least Started aside from Her noble System. But I find, she is Steady, and by consequence our Malicious Enemy may be brought to Submit to what is reasonable and Just.
I Hope however, that Holland will not be amused by the Talk of Peace, and relax in her Preparations—Lord North hath already gained something by the report, and will gain more, if the Negociation is spun out to any length. If England attempts to do it, the Confederated Powers ought to take the Alarm, for it will shew most Evidently the Scheme of the common Ennemy.
When I consider the State of the English Navy, the Temper of Holland and the Northern Powers, and the fleets at Brest and Cadiz, I think it is Impossible that the Grand Squadron as it is called, can leave the coasts of England defenceless, and go to the relief of Gibraltar. If it does go, it must be on the Certainty, that the Northern Alliance mean to do nothing, or it is proposed to grant it the Terms demanded—for what accidents may Happen to the Ships before they can return to the Channel. What might not be done during its Absence! If there was the least Spirit of Enterprise, the Antient Affair at Chatham would be trifling to what might be done.
If your Excellency has an Opportunity of seeing the three last Numbers of the Lettres Hollandoise, your Excellency will see the Proposals published therein and that I have talked to the Author on certain Subjects. I must talk to Him Again thereon.
The Hint which your Excellency gave me of what might Happen affords me the greatest Joy. Immediately on the receipt of your Excellencys Command I put the Thoughts, which Occurred to me, on paper and take the Liberty of inclosing them. More may be said thereon and if your Excellency approves of the general Outline I will renew the Subject and get it published Here. The more strokes given, if they are rightly given, will make the Nail go better.
I find the Emperors Minister at Madrid is most intimate with Cumberland. But Cumberland has some fair daughters. I Hope it is they alone, who Attract his Excellency no great Harm will be done.

I am Sir your Excellencys Most Faithful & Obt. Humble Servt.
Edm: Jenings

